Case 18-51587      Doc 59     Filed 06/02/21      Entered 06/02/21 10:16:29       Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF CONNECTICUT
                               BRIDGEPORT DIVISION
In the matter of                                     )      Chapter 7
                                                     )
ERICA L. GARBATINI, a/k/a                            )      Case No. 18-51587 (JAM)
ERICA LAFFERTY,                                      )
                                                     )
                                      Debtor         )      June 2, 2021

 AMENDMENT TO APPLICATION TO EMPLOY ATTORNEY FOR THE TRUSTEE
       Richard M. Coan, Trustee hereby amends his Application to Employ Attorney for the Trustee

dated May 13, 2021 by deleting Paragraph 8 in its entirety and replacing it with the following:
              “8.   Said law firm has agreed to represent the above-captioned estate
       without compensation.”

       Richard M. Coan, Trustee further amends said application by deleting the Wherefore clause

following Paragraph 9 and by inserting in its place the following:

              “Wherefore, your Applicant prays that your Applicant and Coan, Lewendon,
       Gulliver & Miltenberger, LLC, the law firm of which he is a member, be authorized
       as of the date of this application to act as attorneys for the estate without
       compensation. “

       Dated at New Haven, Connecticut this date, June 2, 2021.



                                                /s/ Richard M. Coan
                                               Richard M. Coan, Trustee (ct06376)
                                               Coan, Lewendon, Gulliver & Miltenberger, LLC
                                               495 Orange Street
                                               New Haven, CT 06511
                                               Telephone:    (203) 624-4756
                                               Facsimile:    (203) 865-3673
                                               rcoan@coanlewendon.com
